Citation Nr: 0432271	
Decision Date: 12/06/04    Archive Date: 12/15/04

DOCKET NO.  04-27 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for heart disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
October 1945, to include combat service during World War II.  
He was a prisoner of war (POW) during World War II and his 
decorations include the Purple Heart Medal.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, that denied the veteran's claim of 
entitlement to service connection for heart disease, which he 
asserted as secondary to his World War II POW experiences.  
The veteran perfected a timely appeal of this determination 
to the Board.

A March 2004 VA progress report reflects that a psychiatrist 
indicated that due to the veteran's service-connected post-
traumatic stress disorder (PTSD) and his associated major 
depressive disorder, he was "not capable of gainful 
employment and should be considered totally disabled."  The 
Board finds that the psychiatrist's assessment raises 
inferred claims of entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disabilities (TDIU) and to secondary service connection for 
major depressive disorder.  To date, these issues have not 
been considered by VA and they are referred to the RO for 
appropriate action.

In November 2004, the Board granted the veteran's motion to 
have his case advanced on the Board's docket.


FINDINGS OF FACT

The veteran was a POW during World War II and has been 
diagnosed as having heart disease to a compensable degree, 
and the medical evidence supports the presumption that it is 
related to his POW experiences.


CONCLUSION OF LAW

The criteria for establishing service connection for heart 
disease, to specifically include ischemic heart disease with 
cardiomyopathy and atherosclerotic heart disease, have been 
met.  38 U.S.C.A. §§ 1110, 1112 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  The VCAA has since been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  The 
Board has considered this new legislation with regard to the 
matter on appeal but finds that, given the favorable action 
taken below,  no further assistance in developing the facts 
pertinent to this limited matter is required at this time.

Background and Analysis

The veteran contends, in essence, that service connection is 
warranted on a presumptive basis because he has heart disease 
that is related to the conditions he experienced while a POW 
during World War II.

Where a veteran served 90 days or more during a period of war 
and certain chronic diseases, including cardiovascular-renal 
disease, becomes manifest to a degree of 10 percent within 
one year from date of termination of such service, the 
disease shall be presumed to have been incurred in service 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

In addition, if a veteran is a former POW and was detained 
for not less than 30 days, service connection shall be 
established for numerous diseases if manifest to a degree of 
10 percent or more at any time after discharge or release 
from active service, even though there is no record of such 
disease during service, provided the rebuttable presumption 
provisions of § 3.307 are also satisfied.  Among these 
conditions are beriberi (including beriberi heart disease).  
Further, 38 C.F.R. § 3.309(c) provides that the term beriberi 
heart disease includes ischemic heart disease in a former POW 
who had experienced localized edema during captivity.  38 
C.F.R. § 3.309(c).  

Further, subsequent to the RO's August 2004 transfer of the 
claims folder to the Board, effective October 7, 2004, VA 
amended 38 C.F.R. § 3.309(c) to add atherosclerotic heart 
disease and hypertensive vascular disease (including 
hypertensive heart disease) and their complications, as well 
as stroke and its complications, to the list of conditions 
for which entitlement to service connection is presumed for 
POWs under § 3.309 (c).  See 69 Fed. Reg. 60,083 (Oct. 7, 
2004).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In determining 
whether service connection is warranted for a disability, VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001).  Indeed, the Court has declared that in 
adjudicating a claim, the Board has the responsibility to do 
so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson 
v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, 
where, as here, the Board is presented with conflicting 
medical evidence, it is free to favor one medical opinion 
over another, provided it offers an adequate basis for doing 
so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  In this regard, the 
Board notes that the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) and the Court have both 
specifically rejected the "treating physician rule."  See 
White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001); Guerrieri 
v. Brown, 4 Vet. App. 467 (1993).  Instead, in Guerrieri, the 
Court offered guidance on the assessment of the probative 
value of medical opinion evidence.  The Court instructed that 
it should be based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical opinion that the 
physician reaches.  Id. at 470-71.

It is undisputed that the veteran was a POW for several 
months during World War II and that the medical evidence 
shows that he has been diagnosed as having ischemic heart 
disease, coronary artery disease, atherosclerotic heart 
disease and suspected congestive heart failure.  Moreover, 
the records reflects that he underwent a coronary artery 
bypass graft in 1998 to treat his heart disease, which has 
been described by his treating VA physician as "severely 
disabling," and which is productive of cardiomyopathy, an 
ejection fraction of only 15 to 20 percent and chronic 
fatigue.  As such, it is clear that the veteran suffers from 
compensably disabling heart disease.  Thus, this case turns 
on whether the veteran's heart disease is related to his 
World War II POW experiences, or whether the presumption of 
service connection for this disability is rebutted by the 
medical evidence.  As such, although the Board has reviewed 
the lay and medical evidence in detail, the Board will focus 
its discussion to the evidence that relates to this issue.  
See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In a March 2003 report, the veteran's treating VA physician 
noted that the veteran was a former POW during World War II 
and that he weighed 187 at the time of his capture and 121 
pounds at the time of his release.  The examiner added that 
although the veteran had lost so much weight, he thought he 
was "getting fat in the legs" because his feet had become 
so swollen while in captivity.  In addition, the physician 
indicated that the veteran had a coronary artery bypass graft 
in 1998 to treat his heart disease, and diagnosed him as 
having severe ischemic cardiac disease with cardiomyopathy 
and an ejection fraction of 15 to 20 percent.  Thereafter, 
she opined, "It is my very strong opinion that this former 
POW should receive the PRESUMPTIVE DISABILITY OF ISCHEMIC 
HEART DISEASE due to the weight loss, feet swelling and 
existence of ischemic heart disease thus meeting the criteria 
established."  (Emphasis in original).

In addition, in a May 2001 report, Dr. Betsy Susan Horton, 
who described the veteran as a long-time patient of hers, 
noted that he was a POW during World War II, and reported, 
"When he returned home from active service, he developed 
diabetes."  Further, Dr. Horton stated that she believed 
that the veteran's seven-month internment as a POW adversely 
affected his health and likely continued to do so.

In a December 2003 statement, a VA examiner indicated that he 
had reviewed the veteran's claims folder and observed that at 
the time he was 81 years of age.  He diagnosed the veteran as 
having atherosclerotic heart disease with some suspected 
congestive heart failure and opined that it was not related 
to his POW experiences; instead he attributed the veteran's 
heart disease to his insulin-dependent diabetes mellitus, 
which was of post-service origin.

In light of the foregoing, the Board concludes that service 
connection for heart disease, to specifically include 
ischemic heart disease with cardiomyopathy and 
atherosclerotic heart disease, is warranted.  In reaching 
this conclusion, the Board notes that consistent with the 
presumption of service connection for ischemic heart disease, 
which was based on medical studies, see 59 Fed. Reg. 35,464-
65 (Jul. 12, 1994), the veteran's treating VA physician has 
specifically diagnosed the veteran as having severe ischemic 
heart disease that is related to his World War II POW 
experiences.  Further, that VA physician regularly treats the 
veteran and presumably knows the particulars of his heart 
problems, and has offered a detailed rationale in support of 
her conclusions and the basis for her diagnosis.  As such, 
the Board is of the opinion that the information contained in 
her March 2003 report to be of the greatest probative value.  
By contrast, the December 2003 negative opinion was based on 
another VA examiner's review of his medical records, rather 
than his physical examination of the veteran.  Guerrieri.  
Moreover, his assessment is inconsistent with findings and 
conclusions of the epidemiologic studies upon which the 
presumption of service connection for heart disease is based.  
See 69 Fed. Reg. 60,083, 60,086-88 (Oct. 7, 2004).  As such, 
the Board concludes that service connection for heart 
disease, to specifically include ischemic heart disease with 
cardiomyopathy and atherosclerotic heart disease, is 
warranted.


ORDER

Service connection for heart disease, to specifically include 
ischemic heart disease with cardiomyopathy and 
atherosclerotic heart disease, is granted.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



